DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-15, in the “Response to Election / Restriction Filed - 07/27/2022”, is acknowledged. Applicant’s amendment of claims 1-6 and cancellations of claim 16-20 in “Claims - 04/07/2022” is noted.
This office action considers claims 1-15 are thus pending for prosecution, and are examined on their merits. 
Claim Objections
Claim 3 recites the limitation “wherein the wireless communications circuit Bluetooth communications circuit" without any verb/verbal phrase or preceding article before Bluetooth, and it appears as if Applicant’s representative meant to write “wherein the wireless communications circuit –is a-- Bluetooth communications circuit”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (502; Fig 5; [0034] or C 3, L 16-39) = (element 502; Figure No. 5; Paragraph No. [0034]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeiffer; David (US 20190293772 A1; hereinafter Pfeiffer).
1. Pfeiffer teaches a detection and evaluation device ([Abstract]: monitoring and detecting environmental conditions) for environmental quantities and events, comprising (see the entire document; Figs 1-5, specifically Fig 5, and as cited below): 
a containment casing (104/304/502; Figs 1, 3A-3B,5 [0015, 0034]); 
a support (Figs 3A-3B; [0030-0031]; mounting locations) in the containment casing; 
a plurality of inertial sensors (inertial sensors 124, out of 506; Fig 5; [0018]; [0057]: inertial sensors (e.g., inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) carried by the support; 
a plurality of environmental sensors (environment sensors 124 out of 506; Fig 5; [0018]; [0057]: environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), carried by the support; 
a processor (516; Fig 5; [0067]) carried by the support and coupled to the plurality of inertial sensors  and to the plurality of environmental sensors (124/508);
a wireless communications circuit (542; [0060]) coupled to the processor (518 through 510); 
a programming connector (510/512; [0035,0059-0060]) coupled to the processor (516) and configured to couple to an external programming unit (544) to receive programming instructions (([0068]) of the processor (516); 
a storage structure (518; [0068]) coupled to the processor (518), the storage structure configured to store detection data ([0067]) supplied by the plurality of inertial sensors and the plurality of environmental sensors, and configured to store pre-loaded detection and evaluation functions (initial postition; [0037]) and to store detection and evaluation functions supplied through the programming connector (510/512; [0035,0059-0060]). 
2. Pfeiffer as applied to the detection and evaluation device according to claim 1, further comprising a wired port (construed from Pfeiffer [0060]: the communications connection(s) 510 can enable any suitable wired communications protocol that enables the respective computing device to interface with the other computing device) coupled to the processor (518).  
3. Pfeiffer as applied to the detection and evaluation device according to claim 1, further teaches, wherein the wireless communications circuit --is a-- Bluetooth communications circuit ([0060])
4. Pfeiffer as applied to the detection and evaluation device according to claim 1, further teaches, wherein the containment casing (104/304) has a generally parallelepipedal shape formed by a pair of half-shells (Divided by middle line in fig 3A; [0030]) fixed together, and has openings for the passage of air (inherent for a automobile), and one of the half-shells having fixing flanges.  
5. Pfeiffer as applied to the detection and evaluation device according to claim 1, further teaches, wherein the processor (518 of 502) is configured to execute the following operations ([0069]): 
receive from the wireless communications circuit a request to execute a specific function ([0069]: the vehicle 502 can perform one or more of the functions associated with the computing device(s) 544); 
select at least one sensor (step 610 of 600; fig 6; [0070]) selected among the plurality of inertial sensors and the plurality of environmental sensors; 
receive measurement data from the selected at least one sensor ([0075]); 
perform the specific function (operation 612,614) based on measurement data received from the selected at least one sensor; and 
send data regarding the specific function to the wireless communications circuit ([0063]: the localization component 520, perception component 522, and/or the planning component 524 can process sensor data, as described above, and can send their respective outputs, over the one or more network(s) 542, to one or more computing device(s) 544).  
6. Pfeiffer as applied to the detection and evaluation device according to claim 1, further teaches, wherein the processor (518 of 502) is configured to execute the following steps ([0069]): 
detect connection to the programming connector receive from the programming connector instructions ([0068]) regarding an advanced function; 
store the instructions regarding the advanced function ([0068]:  Memory 518 and memory 548 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various system); and 
send advanced function information to the wireless communications circuit ([0063]: the localization component 520, perception component 522, and/or the planning component 524 can process sensor data, as described above, and can send their respective outputs, over the one or more network(s) 542, to one or more computing device(s) 544).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer; David (US 20190293772 A1; hereinafter Pfeiffer) in view Neves; Filipe et al (US 20170086011 A1)
7. Pfeiffer teaches a system (500; Fig 5; [0034]; first cited as 100; Fig 1; [0015]), comprising (see the entire document; Figs 1-5, specifically Fig 5, and as cited below):
a detection and evaluation device ([Abstract]: monitoring and detecting environmental conditions) including: 
at least one inertial sensor (inertial sensors 124, out of 506; Fig 5; [0018]; [0057]: inertial sensors (e.g., inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) configured to generate detection data; 
at least one environmental sensor (environment sensors 124 out of 506; Fig 5; [0018]; [0057]: environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.) configured to generate detection data; 
a processing circuit (516; Fig 5; [0067]) coupled to the at least one inertial sensor and to the at least one environmental sensor (124/508); 
a wireless communications circuit (542; [0060]) coupled to the processor (518 through 510); 
a programming connector (510/512; [0035,0059-0060]) coupled to the processing circuit (516) and configured to couple to the programming connector to an external programming unit to receive programming instructions ([0068]); and 
a memory (518; [0068]) coupled to the processing circuit (516), the memory configured to store detection data ([0067]) received from the at least one inertial sensor and the at least one environmental sensor ([0057]), and the memory further configured to store pre-loaded detection and evaluation functions ([0068]) and to store detection and evaluation functions receive from the external programming unit (544) through the programming connector (510/512; [0035,0059-0060]); and 
But, Pfeiffer does not expressly disclose a mobile device, configured to be connected to the detection and evaluation device through a wireless connection ([0060]).
However, in the analogous art, Neves discloses (Fig 7; [0153]) a plurality of vehicles, each with a respective local vehicle network that may be coupled to other vehicle networks, user devices (e.g., smart phones, personal computing devices, smart watches, scanners, etc.), smart containers comprising any of a variety of sensors (e.g., container sensors, environmental sensors, position sensors, inertial sensors, cameras, microphones, temperature sensors, humidity sensors, gas and/or particle sensors, weight sensors, light sensors, etc.) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Neves’s  user devices  smart phones) for Pfeiffer’s system and thereafter, the combination (Pfeiffer and Neves) system of a mobile device, configured to be connected to the detection and evaluation device through a wireless connection,  since, at least, this inclusion will enhance user choice of operating the system as smarts are widely available. 
8. The combination (Pfeiffer and Neves) as applied to the system of claim 7, Pfeiffer further teaches, wherein the detection and evaluation device further comprises: 
a containment casing (104/304/502; Figs 1, 3A-3B,5 [0015, 0034]); 
a support in the containment casing (Figs 3A-3B; [0030-0031]; mounting locations), the support including the plurality of inertial and environmental sensors (0057]) attached to the support.
13. The combination (Pfeiffer and Neves) as applied to the system of claim 7, Pfeiffer further teaches, wherein the wireless connection comprises a Bluetooth connection ([0060]).
14. The combination (Pfeiffer and Neves) as applied to the system of claim 7, Pfeiffer further teaches, wherein the processing circuit comprises a microcontroller ([0067]).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer; David (US 20190293772 A1; hereinafter Pfeiffer) in view of Neves; Filipe et al (US 20170086011 A1), and in view of KWON; Oh-yun (US 20120293616 A1; hereinafter Kwon).
9. While the combination (Pfeiffer and Neves) as applied to the system according claim 7, teaches, wherein the mobile device is configured to store an application that, when executed on the mobile device, controls the detection and evaluation device, but does not disclose in a basic-use mode, an expert-use mode, and an advanced-use mode.
However, in the analogous art, Kwon discloses [0059]) an application (GUI) that, controls the detection and evaluation device, wherein  the input menu for determining the quality of 3D contents may include a pull-down menu having GUI items corresponding to a  a `basic mode, an `expert mode, and an advanced mode respectively. If one is selected among the plural GUI items of the pull-down menu, only the GUI items having operations used for the selected quality mode may be activated among the plural GUI items included in the GUI input menu.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Kwon’s  operational mode for the combination (Pfeiffer and Neves) system, and thereafter, the combination (Pfeiffer, Neves and Kwon) system have functionality  in a basic-use mode, an expert-use mode, and an advanced-use mode,  since, at least, this inclusion will enhance user choice of operating the system and makes the system effective in cost and time by performing while keeping high quality (Kwon [0066]). 
15. The combination (Pfeiffer, Neves and Kwon) as applied to the system of claim 7, wherein the detection and evaluation device further comprises a wired connection port (construed from Pfeiffer [0060]: the communications connection(s) 510 can enable any suitable wired communications protocol that enables the respective computing device to interface with the other computing device) configured to receive instructions that configure the detection and evaluation device to execute an expert-use function (in view of Kwon [0059] see 103 rejection of claim 9 above).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 7, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of a a system of claim 10, wherein the application is configured to, when executed on the mobile device, perform the following operations: inter alia, display the detection and evaluation data regarding the specific function, as recited in Claim 6, in combination with the remaining features of Claim 6 and intervening claim 9 and parent claim 7.
The combination (Pfeiffer, Neves and Kwon) as applied to the system according to claim 9, substantially discloses limitation of claim 10 except the features indicated in the preceding paragraph. 
The combination discloses, wherein the application is configured to, when executed on the mobile device, perform the following operations (Kwon discloses [0059] if one is selected among the plural GUI items of the pull-down menu, only the GUI items having operations used for the selected quality mode may be activated among the plural GUI items included in the GUI input menu]: 
display a plurality of executable functions and an expert-use function (Kwon [0059]); 
detect selection of a specific function among the plurality of executable functions or selection of the expert-use function (Kwon selects a mode [0059]); 
if selection of a specific function is detected, send to the detection and evaluation device (Pfeiffer [Abstract]: monitoring and detecting environmental conditions) a request for activating the specific function through the wireless connection (542); 
receive from the detection and evaluation device detection and evaluation data regarding the specific function (Pfeiffer [0063]: the localization component 520, perception component 522, and/or the planning component 524 can process sensor data, as described above, and can send their respective outputs, over the one or more network(s) 542, to one or more computing device(s) 544); 
if selection of the expert-use function is detected, activate the expert-use mode (Kwon expert mode).
Regarding claim 11-12, as these inherit the allowable subject matter from claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 9, 2022